1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.
 6   IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 7 ITALIGREE INVESTMENTS, LLC,
 8 a Texas limited liability Company,

 9          Plaintiff-Appellee,

10 v.                                                                                    NO. 30,436

11 JETHRO CHAPPELLE; JETHRO
12 CHAPPELLE, JR.,

13          Defendants-Appellants.


14 APPEAL FROM THE DISTRICT COURT OF SANDOVAL COUNTY
15 George P. Eichwald, District Judge

16 Brad L. Hays
17 Rio Rancho, NM

18 for Appellee

19 Jethro Chappelle
20 New York, NY

21 Pro se Appellant



22                                 MEMORANDUM OPINION
 1 CASTILLO, Judge.

 2        Defendant appeals the district court’s order dismissing Defendant’s pleadings

 3 and finding that it lacked jurisdiction over the matter. In our calendar notice, we

 4 explained that Defendant had previously appealed from the default judgment entered

 5 by the district court, and that case ended in dismissal when we issued our

 6 memorandum opinion. [RP 133] Our decision to dismiss the previous appeal became

 7 the “law of the case,” and the district court no longer has jurisdiction over the case.

 8 See State of N.M. ex rel. Gary K. King v. UU Bar Ranch Ltd. P’ship, 2009-NMSC-

 9 010, ¶ 22, 145 N.M. 769, 205 P.3d 816 (citation omitted). Defendant does not

10 challenge our explanation regarding the “law of the case” doctrine. See State v.

11 Hearne, 112 N.M. 208, 214, 813 P.2d 485, 491 (Ct. App. 1991) (pointing out that

12 when facts are undisputed and application of legal principles is clear, case is

13 appropriately decided on summary calendar); see also Hennessy v. Duryea,

14 1998-NMCA-036, ¶ 24, 124 N.M. 754, 955 P.2d 683 (“Our courts have repeatedly

15 held that, in summary calendar cases, the burden is on the party opposing the proposed

16 disposition to clearly point out errors in fact or law.”).

17        Therefore, for the reasons set out in this opinion and those included in our

18 calendar notice, we dismiss Defendant’s appeal.

19        IT IS SO ORDERED.


                                               2
1                               ___________________________________
2                               CELIA FOY CASTILLO, Judge

3 WE CONCUR:




4 __________________________________
5 MICHAEL E. VIGIL, Judge




6 __________________________________
7 RODERICK T. KENNEDY, Judge




                                  3